DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 06/08/2021 has been entered and acknowledged by the Examiner.
Claims 1-17 are pending in the instant application.
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale, or otherwise available to the public before the effective filing date of the claimed
invention.
Claim(s) 1, 3-4, 12 and 14-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wang et al (US PG Pub. No. 2015/0049505).
Regarding Claim 1, Wang discloses, at least in figure 17 and paragraph [0060]), a display device (abstract, line 1) comprising a display panel  (106, line 1) and a backlight module (102 + 124 + 122(not shown in fig. 17), ¶ [0053]) located on one side of the display panel  (106), wherein the backlight module  comprises: a backlight unit (102+ 122 (not shown) a backlight only requires a light source and a supporting structure)  having a backlight hole (shown in figure 17); a light guide ring (124, line 2, ¶ [0060]) disposed inside the backlight hole (fig. 17), wherein the light guide ring (124) comprises a light receiving surface (see fig. 6, 122 is the light sources (122)) provided away from the display panel (106) (it is on the end of the light guide ring (124)) and a 
¶ [0053]) component configured to provide a light source (122) for the light guide ring (124) (see fig. 6).
Regarding Claim 3, Wang discloses in figure 17, wherein a plane on which the light emitting surface (the end of 124) is located is perpendicular to a plane on which the light receiving surface (top of 124) is located.
Regarding Claim 4, Wang discloses in figure 17: wherein the light guide ring (124) further comprises a light reflecting surface (¶ [0040], line 3), and a plane on which the light reflecting surface is located is perpendicular to or at an acute angle with a plane on which the light receiving surface is located (as shown in the figures the light is required to come out of the top of the device and since the optical axis of the light source is perpendicular to the surface, then the reflecting surface must inherently be perpendicular or at an acute angle to accomplish that).
Regarding Claim 12, Wang discloses: wherein the light source (122) comprises one of a light emitting diode (LED) light source (¶ [0034], near the end).
Regarding Claim 14, Wang discloses in figure 17: wherein the backlight module fig. 17 further comprises a light blocking film (126), and the light blocking film (126) is disposed between the light guide ring (124) and the backlight unit (102 +122, ¶ 
Regarding Claim 15, Wang discloses: wherein the light guide ring (124) is made of transparent materials or matte materials (it must have some transparency since it transmits light. Furthermore, paragraph [0040] discloses the use of PC or PMMA both plastics which have at least some transparency.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (505) in view of Huang et al (Chinese Pub. No. CN107784989, English machine translation attached).
Regarding Claim 2, Wang fails to disclose: wherein the light source component comprises a driving circuit board and at least one light source disposed on the driving circuit board, the at least one light source is arranged in an array over the driving circuit board, and the at least one light source is distributed around inside or outside of the backlight hole; and one side of the at least one light source faces the light receiving surface of the light guide ring
Huang teaches, at least in figures 4 and 7, wherein the light source component (4, pg. 4, next to last paragraph) comprises a driving circuit board (41, line 2) and at least one (2 shown) light source (42, line 1) disposed on the driving circuit board 
 (41), and the at least one light source (42) is distributed around inside or outside of the backlight hole (they are on the ends of a ring shaped light guide (122, line 7); and one side of the at least one light source (42) faces the light receiving surface of the light guide ring (122) (see fig. 4).
Obviously, all LEDs need a driving source. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a driving circuit board for the LEDs of Wang, as taught by Huang, to provide power to the LEDs and to provide a plurality of LEDs in the device of Wang, as taught by Huang, to increase the amount of illumination.
Regarding Claim 13, Wang fails to disclose: wherein the display device further comprises a camera module located on a side of the display device away from the display panel, and the camera module corresponds to the backlight hole; and a control component electrically connected to the camera module and the light source component, wherein the control component controls the light source to be turned off when a camera in the camera module is turned on, and the control component controls the light source to be turned on or off when the camera in the camera module is turned off.
Huang (989) teaches wherein the display device further comprises a camera module (2, fig. 7) located on a side of the display device away from the display panel (11,) and the camera module (2) corresponds to the backlight hole (see fig. 7, 122 is the ring LG); and a control component electrically connected to the camera module 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a camera in the backlight hole of the light guide ring of Wang, as taught by Huang, to record images of the display and to provide a control of the display and camera, as claimed, to insure that there is no light interference between the two.
Allowable Subject Matter
Claims 5-11 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 5, and specifically comprising the limitation of “wherein the light receiving surface is integrally formed by at least one Fresnel lens located on a same plane” including the remaining limitations.
Claim 6 is allowable because of its dependency on claim 5.
 Regarding Claim 7, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 7, and specifically “wherein the light emitting surface is integrally formed by at least one microlens film located on a same plane, and a plane on which the light receiving surface is located overlaps a plane on which a focal point of the at least one microlens film is located, and the light receiving surface is provided with at least one light transmitting hole, and each of the at least one light transmitting hole is disposed corresponding to each of the at least one microlens film ” including the remaining limitations.
Claims 8-11 are allowable because of their dependencies on claim 7.
„	 Regarding Claim 16, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 16, and specifically comprising the limitation of “wherein the backlight hole sequentially penetrates the back plate, the reflection sheet, the light guide plate, the diffusion sheet, the lower light enhancement sheet, and the upper light enhancement sheet from bottom to top” including the remaining limitations.
Regarding Claim 17, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 17, and specifically comprising the limitation of “wherein the lower polarizer and the upper polarizer are provided with through holes at positions corresponding to the backlight hole” including the remaining limitations.
Response to Arguments
Applicant’s arguments presented 06/08/2021 have been considered but are not persuasive. Applicant argues that Wang does not teach a backlight module and a 
-------------------------------------------------------------------------------------------------------------------
CONTACT INFORMATION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspfo.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879